Name: Commission Regulation (EC) No 1156/2004 of 23 June 2004 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges and apples)
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 24.6.2004 EN Official Journal of the European Union L 223/15 COMMISSION REGULATION (EC) No 1156/2004 of 23 June 2004 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges and apples) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular the third subparagraph of Article 35(3) thereof, Whereas: (1) Commission Regulation (EC) No 904/2004 (2) opens an invitation to tender setting the indicative refund rates and indicative quantities for system A3 export licences, which may be issued, other than those tendered for as part of food aid. (2) In the light of the tenders submitted, the maximum refund rates and the percentages of quantities to be awarded for tenders quoting those maximum rates should be set. (3) In the case of tomatoes, oranges and apples, the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for is not more than one-and-a-half times the indicative refund rate, HAS ADOPTED THIS REGULATION: Article 1 In the case of tomatoes, oranges and apples, the maximum refund rates and the percentages for reducing the quantities awarded under the invitation to tender opened by Regulation (EC) No 904/2004 shall be fixed in the Annex. Article 2 This Regulation shall enter into force on 24 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 163, 30.4.2004, p. 43. ANNEX Issuing of system A3 export licences in the fruit and vegetable sector (tomatoes, oranges and apples) Product Maximum refund rate (EUR/t net) Percentage awarded of quantities tendered for quoting the maximum refund rate Tomatoes 0  Oranges 30 100 % Apples 30 100 %